Exhibit Sussex Bancorp Contact: Donald L. Kovach 399 Route 23 President/CEO Franklin, NJ07416 973-827-2914 SUSSEX BANCORP ANNOUNCES FIRST QUARTER 2008 EARNINGS FRANKLIN, NEW JERSEY – April 17, 2008– Sussex Bancorp (NASDAQ: “SBBX”) today announced its financial results for the first quarter ended March 31, 2008. For the quarter ended March 31, 2008, the Company earned net income of $637,000, a decrease of approximately 12.0 percent from net income of $724,000 for the first quarter of 2007.Basic earnings per share for the two periods were $0.21 and $0.23, respectively.Diluted earnings per share were $0.20 and $0.23 for the first quarter of 2008 and 2007, respectively.The Company’s first quarter 2008 performance reflects increases in net interest income and non-interest income, offset by increased provision for loan losses and non-interest expense. The Company’s net interest income increased $42 thousand, to $2.9 million for the quarter ended March 31, 2008 from $2.8 million for the first quarter of 2007.
